DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/23/202 has been entered. Claims 1-19 remain pending the application.

Response to Arguments
Applicant's arguments filed on 5/23/202 have been fully considered but they are moot.
Applicant argues on pages 6-11 that the previous rejection does not disclose the newly added limitations to the claims related to the arrangement of the transducer region relative to the control region. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on modifications from Wakabayashi et al. (US20150245815, hereafter Wakabayashi) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (US20070239024, hereafter Eberle) and Wakabayashi et al. (US20150245815, hereafter Wakabayashi).
Regarding claim 1, Eberle discloses in Figures 1-4 and 9 an intraluminal ultrasound imaging device (Eberle, Para 14; “It is a general object of the present invention to improve the image quality provided by an ultrasound imaging apparatus over known intravascular ultrasound imaging apparatuses”) (Eberle, Para 1; “This invention relates to ultrasound imaging apparatuses placed within a cavity to provide images thereof […] on a scale such that the transducer assembly portion of the imaging apparatus may be placed within a vasculature in order to produce images of the vasculature”) comprising:
a flexible elongate member configured to be inserted into a body lumen of a patient (Eberle, Para 14; “It is a general object of the present invention to improve the image quality provided by an ultrasound imaging apparatus over known intravascular ultrasound imaging apparatuses”), the flexible elongate member comprising a proximal portion and a distal portion (Eberle, Figures 1-4; showing the flexible elongate member);
an ultrasound scanner assembly disposed at the distal portion of the flexible elongate member (Eberle, Para 35; “Turning now to FIG. 1, a new ultrasound transducer assembly is illustratively depicted in its flat form in which it is assembled prior to forming the device into its final, cylindrical form”) (Eberle, Figures 1-4; showing the ultrasound scanner assembly), the ultrasound scanner assembly comprising:
a flexible substrate (flex circuit 2) comprising a length (see annotated Figure 1);
a transducer region (transducer elements 8) positioned on the flexible substrate; and
a control region (integrated circuit chips 6) positioned on the flexible substrate (Eberle, Para 36; “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”),

    PNG
    media_image1.png
    584
    697
    media_image1.png
    Greyscale

wherein the flexible substrate is disposed in a rolled configuration such that the transducer region and the control region are arranged around a common axis (Eberle, Figures 1-5; showing that the transducer elements 8 and IC chips 6 are arranged around the same axis) (Eberle, Para 38; “The thin substrate of the flex circuit 2, as well as the relative flexibility of the substrate material, enables the flex circuit 2 to be wrapped into a generally cylindrical shape after the integrated circuit chips 6 and the transducer elements 8 have been mounted and formed and then attached to the metallic conductors of the flex circuit 2”).
Eberle does not clearly and explicitly disclose wherein the transducer region and the control region are aligned with one another along the length and wherein the transducer region and the control region are arranged radially relative to one another.
In an analogous ultrasound transducer system and manufacturing method field of endeavor Wakabayashi discloses wherein a transducer region (piezo electric elements 3 and piezoelectric element array 2) (Wakabayashi, Para 25; “In the present embodiment, as an example, the piezoelectric element array 2 included in the ultrasound transducer 1 a has a form of a 1.25D array in which the plurality of piezoelectric elements 3 are arranged in a matrix on a substantially cylindrical plane”) and a control region (one or a plurality of circuit boards 8) (Wakabayashi, Para 38-39; “the plurality of wires 7 extend from one or a plurality of circuit boards 8 toward the respective piezoelectric elements 3 […] The circuit board 8 is a printed circuit board including one or a plurality of conductive layers. The circuit board 8 may be what is called […] a flexible circuit board including a soft and flexible base material”) are aligned with one another along a length of a device  (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged in alignment with circuit board 8) (Wakabayashi, Para 10; “FIG. 3 is a cross-sectional view along III-III in FIG. 2, which is a cross sectional view of the ultrasound transducer cut along a plane parallel to a scan surface”) (Wakabayashi, Para 74; “as illustrated in FIG. 7, a plurality of wires 7 extending from a circuit board 8 are shaped so as to be in contact with the respective first electrodes 4 a of the plurality of piezoelectric elements 3 forming a piezoelectric element array 2”) and wherein the transducer region and the control region are arranged radially relative to one another (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged radially outward relative to the circuit board 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle wherein the transducer region and the control region are aligned with one another along the length and wherein the transducer region and the control region are arranged radially relative to one another as taught by Wakabayashi in order to reduce the required length of the device as needed which can improve maneuverability.
The use of the techniques of arranging the control region and the transducer in manner taught by Wakabayashi in the invention of an imaging catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a catheter that is shorter lengthwise; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 2, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 1 as discussed above.
Eberle further discloses wherein the transducer region comprises a plurality of transducers, and the control region comprises a plurality of controllers (Eberle, Para 36; “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”) (Eberle, Figure 1; showing a plurality of these components).

Regarding Claim 3, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 2 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the flexible substrate comprises a plurality of conductive traces facilitating communication between the plurality of the transducers and the plurality of controllers (Eberle, Para 38; “The plurality of wires 7 extend from one or a plurality of circuit boards 8 toward the respective piezoelectric elements 3. The wires 7 are made of, for example, a metal such as gold or copper. On the circuit board 8, an electrical circuit that electrically connects the electrical cable 20 a and the respective wires 7 is formed”).

Regarding Claim 5, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 1 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the flexible substrate comprises a width, wherein the flexible substrate further comprises a transition region disposed between the transducer region and the control region along the width (Eberle, Para 36; “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”) (Eberle, Figure 1; showing a space between the transducer elements 8 and the IC chips 6).
Eberle as modified by Wakabayashi above is interpreted as disclosing this limitation in the claim because Eberle discloses a transition region between the control region and the transducer region and is modified by the Wakabayashi such that the control region and transducer region are aligned in the length direction, therefore the transition region must exist along the width direction rather than the length direction.

Regarding Claim 7, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 1 as discussed above.
Eberle as modified by Wakabayashi above further discloses
wherein the flexible substrate comprises a width (see annotated Figure 1),
wherein the flexible substrate comprises a central axis extending in a direction of the width (Eberle, Annotated Figure 1; showing a central axis along IC chips 6), and
	
wherein the transducer region and the control region are disposed adjacent one another along the central axis (Eberle, Annotated Figure 1; showing IC chips 6 aligned along the central axis).
Eberle as modified by Wakabayashi above is interpreted as disclosing wherein the ultrasound transducer region is disposed along the central axis because Eberle discloses the transducer region and control region are both arranged laterally along the width direction and that the control region is laid along a central axis and Eberle is modified by the Wakabayashi such that the control region and transducer region are aligned in the length direction, therefore the transducer region must also be aligned along the central axis adjacent to the control region in order be aligned lengthwise with the control region and arranged laterally in the width direction.

Regarding Claim 8, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 7 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the transducer region and the control region are coaxially aligned along the central axis (Eberle, Annotated Figure 1; showing IC chips 6 aligned along the central axis).
Eberle as modified by Wakabayashi above is interpreted as disclosing wherein the ultrasound transducer region is disposed along the central axis because Eberle discloses the transducer region and control region are both arranged laterally along the width direction and that the control region is laid along a central axis and Eberle is modified by the Wakabayashi such that the control region and transducer region are aligned in the length direction, therefore the transducer region must also be aligned along the central axis adjacent to the control region in order be aligned lengthwise with the control region and arranged laterally in the width direction.

Regarding Claim 9, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 1 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the flexible substrate comprises a width, wherein the flexible substrate extends longitudinally from an inner edge to an outer edge along the width, wherein a proximal portion, a central portion, and a distal portion of the flexible substrate each extend from the inner edge to the outer edge (Annotated figure 1 showing the flex circuit 2 arranged in this manner).

    PNG
    media_image2.png
    584
    697
    media_image2.png
    Greyscale


Regarding Claim 10, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 9 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the control region is disposed adjacent the inner edge of the flexible substrate (Annotated figure 1 showing the IC chips 6 arranged in this manner).
Eberle as modified by Wakabayashi above is interpreted as disclosing this limitation in the claim because Wakabayashi modifies Eberle such that the control region is radially inward from the transducer region, therefore, the control region would be in the inner edge and the transducer region would be on the outer edge when Wakabayashi modifies Eberle such that the control region and transducer region are aligned in the length direction.

Regarding Claim 11, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 9 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the transducer region is disposed adjacent the outer edge of the flexible substrate (Annotated figure 1 showing the transducer elements 8 arranged in this manner).
Eberle as modified by Wakabayashi above is interpreted as disclosing this limitation in the claim because Wakabayashi modifies Eberle such that the control region is radially inward from the transducer region, therefore, the control region would be in the inner edge and the transducer region would be on the outer edge when Wakabayashi modifies Eberle such that the control region and transducer region are aligned in the length direction.

Regarding Claim 12, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 1 as discussed above.
Eberle as modified by Wakabayashi above further discloses a support member (KAPTON tube 20) (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2”).

Regarding Claim 13, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 12 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the support member comprises a cylindrical toroid comprising a lumen extending therethrough (Eberle, Figure 2; showing the KAPTON tube 20 with a cylindrical toroid shape including lumen 16) (Eberle, Para 44; “A lumen 16 in the center of the ultrasound transducer assembly”) (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2”).

Regarding Claim 14, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 12 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein the flexible substrate is wrapped around the support member (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2”) with the support member forming an inner layer (Eberle, Figures 2-5; showing the KAPTON tube 20 arranged in the described manner),
the control region forming a middle layer (Eberle, Figures 2-5; showing the IC chips 6 arranged in the described manner), and
the transducer region forming an outer layer of the ultrasound scanner assembly (Eberle, Figures 2-5; showing the transducer elements 8 arranged in the described manner).
Eberle as modified by Wakabayashi above is interpreted as disclosing the control region forming a middle layer and the transducer region forming an outer layer of the ultrasound scanner assembly because Wakabayashi modifies Eberle such that the control region and the transducer region are aligned in the length direction and such that the transducer region is arranged radially outward from the control region as discussed in the rejection of claim 1 (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged radially outward relative to the circuit board 8).

Regarding Claim 15, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 14 as discussed above.
Eberle as modified by Wakabayashi above further discloses an acoustic backing material positioned between the support member and the transducer region (Eberle, Para 47; “A backing material 30 having a relatively low acoustic impedance fills the space between the lumen tube 18 and the transducer elements 8 as well as the gaps between adjacent ones of the sixty-four (64) transducer elements 8”).
Eberle does not clearly and explicitly disclose acoustic backing material positioned between the control region and the support member and the transducer region and the control region.
However, Wakabayashi further discloses acoustic backing material positioned between a control region and a support member (Wakabayashi, Para 79; “a backing material 9 is charged and cured in a space surrounded by the side wall portions 10. As a result of the backing material 9 being cured, the circuit board 8 is fixed to the first acoustic matching layer 6 a”) and a transducer region and the control region (Wakabayashi, Para 42; “a backing material 9 is disposed on surfaces of the first electrodes 4 a on the side opposite to the piezoelectric element 3 side. The backing material 9 is a synthetic resin cured after being charged to the inner side of the piezoelectric elements 3 in the ultrasound observation section 1, and is provided to attenuate ultrasound from the piezoelectric elements 3 toward the inner side of the ultrasound observation section 1”) (Wakabayashi, Figure 3; showing this arrangement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle as modified by Wakabayashi above to include acoustic backing material positioned between the control region and the support member and the transducer region and the control region in order to attenuate ultrasound waves from going towards an inner side of the device and in order to provide additional structural support to the device as taught by Wakabayashi (Wakabayashi, Para 42 and 79).

Regarding claim 16, Eberle discloses in Figures 1-4 and 9 a method of assembling an intraluminal ultrasound imaging device (Eberle, Para 14; “It is a general object of the present invention to improve the image quality provided by an ultrasound imaging apparatus over known intravascular ultrasound imaging apparatuses”) (Eberle, Para 1; “This invention relates to ultrasound imaging apparatuses placed within a cavity to provide images thereof […] on a scale such that the transducer assembly portion of the imaging apparatus may be placed within a vasculature in order to produce images of the vasculature”), the method comprising:
obtaining a flexible substrate (flex circuit 2) (Eberle, Para 35; “The ultrasound transducer assembly comprises a flex circuit 2, to which the other illustrated components of the ultrasound transducer assembly are attached”) comprising:
a length (see annotated Figure 1);
a width (see annotated Figure 1);
a central axis extending in a direction of the width of the flexible substrate from an inner edge to an outer edge (Eberle, Annotated Figure 1; showing a central axis along IC chips 6);

    PNG
    media_image1.png
    584
    697
    media_image1.png
    Greyscale

an ultrasound transducer region (transducer elements 8) ; and
a control region (integrated circuit chips 6) (Eberle, Para 36; “The interconnection circuitry comprises conductor lines deposited upon the surface of the flex circuit 2 between a set of five (5) integrated circuit chips 6 and a set of sixty-four (64) transducer elements 8 made from PZT or PZT composites”),
wherein the control region is disposed laterally along the central axis (Eberle, Annotated Figure 1; showing IC chips 6 aligned along the central axis),
wherein the ultrasound transducer region is disposed laterally (Eberle, Annotated Figure 1; showing transducer elements 8 aligned in the direction of the central axis but not along the central axis),
obtaining a support member (KAPTON tube 20) (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2”);
positioning the support member along the inner edge of the flexible substrate (Figures 2-5; showing the KAPTON tube 20 positioned this way); and
wrapping the flexible substrate around the support member (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2”) into a layered cylindrical shape (Eberle, Para 38; “The thin substrate of the flex circuit 2, as well as the relative flexibility of the substrate material, enables the flex circuit 2 to be wrapped into a generally cylindrical shape after the integrated circuit chips 6 and the transducer elements 8 have been mounted and formed and then attached to the metallic conductors of the flex circuit 2”),
and wherein the control region is radially spaced from the support member (Eberle, Figure 3; showing the IC chips 6 arranged this way relative to the KAPTON tube 20).
Eberle does not clearly and explicitly disclose, wherein the ultrasound transducer region is disposed along the central axis, wherein the transducer region and the control region are aligned with one another along the length, and wherein the ultrasound transducer region is radially spaced from the control region.
In an analogous ultrasound transducer system and manufacturing method field of endeavor Wakabayashi discloses wherein a transducer region (piezo electric elements 3 and piezoelectric element array 2) (Wakabayashi, Para 25; “In the present embodiment, as an example, the piezoelectric element array 2 included in the ultrasound transducer 1 a has a form of a 1.25D array in which the plurality of piezoelectric elements 3 are arranged in a matrix on a substantially cylindrical plane”) and a control region (one or a plurality of circuit boards 8) (Wakabayashi, Para 38-39; “the plurality of wires 7 extend from one or a plurality of circuit boards 8 toward the respective piezoelectric elements 3 […] The circuit board 8 is a printed circuit board including one or a plurality of conductive layers. The circuit board 8 may be what is called […] a flexible circuit board including a soft and flexible base material”) are aligned with one another along a length of a device  (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged in alignment with circuit board 8) (Wakabayashi, Para 10; “FIG. 3 is a cross-sectional view along III-III in FIG. 2, which is a cross sectional view of the ultrasound transducer cut along a plane parallel to a scan surface”) (Wakabayashi, Para 74; “as illustrated in FIG. 7, a plurality of wires 7 extending from a circuit board 8 are shaped so as to be in contact with the respective first electrodes 4 a of the plurality of piezoelectric elements 3 forming a piezoelectric element array 2”) and wherein the ultrasound transducer region is radially spaced from the control region (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged radially outward relative to the circuit board 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle wherein the transducer region and the control region are aligned with one another along the length and wherein the transducer region and the control region are arranged radially relative to one another as taught by Wakabayashi in order to reduce the required length of the device as needed which can improve maneuverability.
Eberle as modified by Wakabayashi above is interpreted as disclosing wherein the ultrasound transducer region is disposed along the central axis because Eberle discloses the transducer region and control region are both arranged laterally along the width direction and that the control region is laid along a central axis and Eberle is modified by the Wakabayashi such that the control region and transducer region are aligned in the length direction, therefore the transducer region must also be aligned along the central axis adjacent to the control region in order be aligned lengthwise with the control region and arranged laterally in the width direction.
The use of the techniques of arranging the control region and the transducer in manner taught by Wakabayashi in the invention of an imaging catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a catheter that is shorter lengthwise; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 18, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 16 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein positioning the support member along the inner edge of the flexible substrate comprises positioning the support member adjacent the control region of the flexible substrate (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2.”) (Eberle, Para 74; “the KAPTON tube 20 is inserted into the TEFLON mold between the integrated circuits 6 (resting against the outer surface of the KAPTON tube 20) and the lumen tube 18 (on the inside”).

Regarding Claim 19, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 16 as discussed above.
Eberle as modified by Wakabayashi above further discloses wherein wrapping the flexible substrate around the support member into a layered cylindrical shape comprises wrapping the control region around the support member (Eberle, Para 45; “The KAPTON tube 20 helps to support the integrated circuits 6 during formation of the flex circuit 2 into the substantially cylindrical shaped device illustrated in FIG. 2.”) (Eberle, Para 74; “the KAPTON tube 20 is inserted into the TEFLON mold between the integrated circuits 6 (resting against the outer surface of the KAPTON tube 20) and the lumen tube 18 (on the inside”), and wrapping the ultrasound transducer region around the control region.
Eberle as modified by Wakabayashi above is interpreted as disclosing wrapping the ultrasound transducer region around the control region because Wakabayashi modifies Eberle such that the control region and the transducer region are aligned in the length direction and such that the transducer region is arranged radially outward from the control region as discussed in the rejection of claim 1 (Wakabayashi, Figures 3 and 7 showing array 2, 3 arranged radially outward relative to the circuit board 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Wakabayashi as applied to claim 2 above, and further in view of Corl (US20160029999).
Regarding Claim 4, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 2 as discussed above.
Eberle as modified by Wakabayashi above does not clearly and explicitly disclose wherein the plurality of transducers comprises a plurality of capacitive micromachined ultrasound transducers.
In an analogous ultrasound imaging field of endeavor Corl teaches an ultrasound wherein a plurality of transducers comprises a plurality of capacitive micromachined ultrasound transducers (Corl, Para 58, “In an exemplary embodiment, the transducer array ‘702’ includes 64 CMUT transducers ‘703’”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle as modified by Wakabayashi above wherein the plurality of transducers comprises a plurality of capacitive micromachined ultrasound transducers as taught by Corl in order to improve image quality due to better bandwidth.
The use of the techniques of capacitive micromachined ultrasound transducers taught by Corl in the invention of an imaging catheter would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a catheter using CMUT transducers, which have improved bandwidth and are well suited for intraluminal imaging; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Wakabayashi as applied to claim 5 above, and further in view of Nix et al. (US6283921, hereafter Nix)
Regarding Claim 6, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 2 as discussed above.
Eberle as modified by Wakabayashi above does not clearly and explicitly disclose wherein the transition region comprising at least one slot extending through the flexible substrate from a first surface to a second surface.
	In an analogous ultrasound imaging field of endeavor Nix discloses a transition region comprising at least one slot (stress relief slots 22) extending through a flexible substrate from a first surface to a second surface (Nix, Fig. 9) (Nix, Col. 6, lines 10-14; “There are seven stress-relief slots 22 that aid in the wrapping process by making the substrate easier to form into a cylinder”) (Nix, Col. 7, lines 5-21; describing the slots cut into the flexible circuit further).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle as modified by Wakabayashi above wherein the transition region comprising at least one slot extending through the flexible substrate from a first surface to a second surface in order to make the wrapping process easier as taught by Nix (Nix, Col 6, lines 10-14 and Col 7, lines 5-21).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Wakabayashi as applied to claim 16 above, and further in view of Krechting et al. (US10668299, hereafter Krechting).
Regarding Claim 17, Eberle as modified by Wakabayashi above discloses all of the limitations of claim 16 as discussed above.
Eberle as modified by Wakabayashi above does not clearly and explicitly disclose securing the ultrasound transducer region and the control region within embedded tracks in the flexible substrate.
In an analogous ultrasound imaging field of endeavor Krechting discloses securing an ultrasound transducer region and a control region within embedded tracks in a flexible substrate (Krechting, Col 8, lines 38-62; “The US probes 94 and 96 in this embodiment may further include ultrasound emitting and receiving elements like piezoelectric crystals conductively connected with a substrate with conductive tracks like a polyimide flex circuit having conductive tracks (e.g., golden or copper) tracks”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eberle as modified by Wakabayashi above to include  securing the ultrasound transducer region and the control region within embedded tracks in the flexible substrate as taught by Krechting in order to provide greater structural stability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793